Title: To James Madison from Larkin Smith, 4 January 1808
From: Smith, Larkin
To: Madison, James



Sir,
Collectors Office Norfolk Jany 4th. 1808

I was unfortunately absent from this place, when Mr. Rose the British Envoy extraordinary arrived here; the Deputy Collector I find has made a communication to Mr. Gallatin relative to a request made by the British Consul, at the instance of Mr. Rose, asking assurances that the Frigate Statira, (in consequence of her being the vehicle for the conveyance of Mr. Rose on his mission to this country) should be received on the same footing, as the National ships of any other country in amity with the U. States of America.  Yesterday I had an interview with the British Consul, who was urgent in pressing me to decide on the requisition above stated, assigning as a reason, that Mr. Rose could neither land or proceed to the seat of Govt. untill such assurances were given.  From the Proclamation of the President of the U. States, and the instructions given by the State and Treasury departments, I am clearly of opinion that no such power is extended to me, as the Collector for this place; and altho I am disposed to do everything in my power to remove obstacles in the present case, I nevertheless think it prudent to act in a way not to embarras, or commit the Government.  I have therefore decided to 
